Title: To Thomas Jefferson from David Leonard Barnes, 8 February 1804
From: Barnes, David Leonard
To: Jefferson, Thomas


               
                  Sir—
                  Providence Feby 8th 1804
               
               In compliance with my promise in my letter of the 10th ultimo, I will now endeavour to state the principal matters in Capt. Ingraham’s case
               John West Leonard commenced two actions in the District Court of Rhode Island, one against James D’Wolf as owner, the other against Nathaniel Ingraham as Master of a vessel employed in the slave trade—The action against Ingraham was for receiving on board Seventy slaves—The action against D’Wolf came on first—The Atty produced the Depositions of Thomas Cook and and Samuel Arnold, copies of which are hereto annexed—The Deft then produced Capt Ingraham, who swore that he had no written orders from the Deft—and that his verbal orders from him were, if he took gold dust, ivory, camwood &c, to go to Havanna to market—but if he took slaves, to go to Savannah—that having taken slaves, he was absolutely on his way to Savannah, when he was captured by a British Privateer, off the hole in the rock, & carried into New Providence, and condemmed—Several Masters of vessels swore, that it was not uncommon to make the hole in the rock, in a passage from Africa to Savannah—On this evidence the Deft was acquitted—The cause against Ingraham was continued on the motion of the Atty to obtain from New Providence, a copy of what Ingraham had sworn to in his protest there, and in his answers to the standing interrogatories, as well as a copy of his log-book if it could be obtained—Having received a Commission as District Judge before the next Term, I certified the cause to the Circuit Court, in which it was tried at the November Term, 1801, at Newport—The Commission sent to New Providence was returned executed, at a very considerable expence to the Atty—I have extracted from the papers annexed to the Commission, such parts as serve to show the real destination of the vessel, & send them hereto annexed—I send also annexed copies of the Depositions produced on the part of the Atty—These Depositions, and the papers from New Providence, contain nearly if not quite all the evidence used in the cause—The Jury returned a verdict for 14,000 dollars, on the only count in the declaration, which was for receiving seventy slaves on board, with which the Court, & all disinterested men seemed to be content—Judgment was rendered and execution issued, and at the return Term the next Spring, Ingraham was committed to the prison at Bristol, where he resided—In conformity to the law on that subject, he obtained the liberty of the prison yard, which includes the Court-House, the Church, and a very considerable tract of land in a pleasant part of the Town—but I believe he has not the liberty of going into any private home—He has but little if any property—has a wife and four or five children, the oldest a boy about 13 or 14 years old, the youngest is quite small—His Mother lives at Bristol in a house with another of her sons, who has some property, though not more than is necessary for his own family—
               Having stated the proceedings & evidence in the cause, I hope my having been concerned as Attorney, will be a sufficient apology for not giving an opinion as to the propriety or impropriety of granting the prayer of the petition—
               To prevent all mistakes relative to the papers before refered to, I have annexed them under my Seal—
               With Sentiments of the Highest Respect I have the Honour to be, Your most Obedient Servant
               
                  David Leonard Barnes
               
            